Citation Nr: 1206513	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-20 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for compensation under 38 U.S.C.A. § 1151 (West 2002) for additional right knee pain and instability incurred as a result of surgery performed at the Fort Meade VA Medical Center (VAMC) on September 12, 2006.


REPRESENTATION

Appellant represented by:	Kenneth E. Orrock, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which, in pertinent part, reopened and denied a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability incurred as a result of a September 2006 surgery at the Fort Meade VAMC.  

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record. 

The title page of the June 2009 rating decision on appeal characterized the Veteran's claim as a claim for service connection.  However, the analysis of the decision clearly reopened and then denied on the merits the correct claim of entitlement to compensation under 38 U.S.C.A. § 1151.  The Board has a duty, under applicable law, to address the "new and material evidence" requirement in this claim.  If it is found that no new and material evidence has been submitted, the merits of the claim may not be considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  


FINDINGS OF FACT

1.  The claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional right knee pain and instability incurred as a result of surgery performed at the Fort Meade VAMC in September 2006 was initially denied in an unappealed October 2007 rating decision.  

2.  The evidence received since the October 2007 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen entitlement to compensation under 38 U.S.C.A. § 1151 for additional right knee pain and instability incurred as a result of surgery performed at the Fort Meade VAMC in September 2006.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional right knee pain and instability incurred as a result of surgery performed at the Fort Meade VAMC in September 2006 was initially denied in an October 2007 rating decision.  The RO determined that the evidence of record did not establish that the Veteran's September 2006 right knee replacement surgery was the proximate cause of his complaints of pain and instability due to fault on the part of VA.  The Veteran did not appeal the October 2007 denial of his claim and the rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The evidence received since the October 2007 rating decision includes additional records of VA treatment from the Phoenix, Fort Meade, and Hot Springs VAMCs, March 2009 and February 2010 medical opinions from VA physicians, and a February 2010 letter from the Veteran's private doctor.  In addition, the record contains the Veteran's testimony at the June 2011 hearing.  The Board finds that this evidence is new as it was not previously considered, but is not material as it does not relate to an uestablished fact that was previously lacking, i.e. evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA with respect to the September 2006 total knee replacement surgery.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

Treatment records from the Fort Meade and Hot Springs VAMCs that were of record at the time of the October 2007 rating decision show that the Veteran underwent right knee replacement surgery on September 12, 2006.  Following the surgery, he was discharged to a nursing care unit for inpatient rehabilitation therapy of the knee.  Two weeks later, on September 30, 2006, the Veteran was discharged to home.  His inpatient recovery was unremarkable aside from a mild incisional infection that was treated with antibiotics.  On November 1, 2006, the Veteran reported to his primary care physician that his right knee was relatively pain-free, but two weeks later during an orthopedic follow-up he complained of soreness, recurvatum, and was referred to physical therapy.  During the physical therapy consultation on November 20, 2006, the Veteran stated that he had been inconsistent with his post-operative knee exercise program and had experienced increased pain in the right knee.  He was fitted with a knee brace in December 2006 and significant instability was noted in February 2007.  In August 2007, the Veteran was seen for complaints of knee pain following an accident involving a motorcycle; he reported that his right knee gave out causing a motorcycle he was riding to fall on him.  A VA physician who issued a medical opinion in September 2007 also found that the Veteran's symptoms of right knee pain and instability were not due to fault on the part of VA and were foreseeable outcomes of the September 2006 knee replacement surgery. 

The VAMC clinical records added to the record since October 2007 show continued treatment for right knee pain and instability.  In May 2008, the Veteran was seen at an orthopedic consultation at the Phoenix VAMC.  The examining orthopedist noted a large tibial space that would make revision knee replacement surgery difficult.  A bone scan conducted the next day suggested probable inflammation and/or infection of the right knee joint with possible bony involvement of the knee prosthesis.  In October 2008, global instability of the right knee was observed and a second total right knee replacement was scheduled.  On December 15, 2008, the revision total right knee replacement was performed to correct the previous failed surgery.  

The additional VAMC records only document continued treatment for the Veteran's complaints of right knee pain and instability and establish that a second surgery was performed in December 2008.  Although the previous surgery was characterized as "failed" there is no indication in the Veteran's clinical records that the failure of the first surgery was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  During an April 2008 physical therapy session at the Hot Springs VAMC the Veteran reported that he was told his right knee prosthesis was "spaced too far" but there is no evidence that this problem was due to VA negligence.  

In fact, two VA physicians who issued medical opinions in March 2009 and February 2010 specifically found that there was no evidence of wrong-doing during the original September 2006 knee replacement surgery.  The March 2009 VA doctor found that the surgery was performed appropriately and noted that the Veteran's current result was a reasonably foreseeable complication of knee replacements.  A second VA physician who reviewed the Veteran's records in February 2010 opined that the September 2006 surgery was done according to the book and utilized good technique.  Although a large insert was used in the right knee, the VA doctor opined that it was the most stable insert available at the operating table.  

A similar opinion was issued by a private physician in March 2010.  After reviewing the records from the Phoenix VAMC, the Veteran's private doctor found that the Veteran's right knee instability was the cause of the second knee replacement but was not an uncommon problem after primary index arthroplasty.  There was nothing inconsistent or wrong with the first surgery; the instability simply resulted as the knee loosened over time following the index arthroplasty.  The private doctor also noted that it was possible the Veteran had incurred additional injury to the medial collateral ligament following his initial surgery.  

The VAMC records and medical opinions added to the record since the October 2007 rating decision do not raise a reasonable possibility of substantiating the claim.  They establish that the Veteran's revision right knee replacement in December 2008 was performed in response to pain and instability following the initial September 2006 surgery, but do not provide any evidence that such complaints were an unforeseeable event or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

The Board has also considered the testimony and statements of the Veteran that VA erred by using the wrong size prosthetic during the September 2006 surgery.  For the purposes of determining whether the Veteran's statements are new and material evidence, their credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, the Veteran's statements and testimony are cumulative of evidence previously of record at the time of the October 2007 rating decision.  In addition, the Veteran is not considered competent to render medical opinions, such as whether VA committed a specific instance of medical negligence or error during his 
September 2006 surgery.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the right knee pain and instability he experienced following his September 2006 knee surgery, but his opinion regarding the cause of his symptoms cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the record does not contain evidence indicating that the Veteran's September 2006 total right knee replacement was the proximate cause of additional knee pain and instability due to an unforeseeable event or fault on the part of VA.  Thus, new and material evidence has not been received sufficient to reopen the claim for compensation under 38 U.S.C.A. § 1151 and the claim is denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the December 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court of Appeals for Veterans Claims (Court) has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the December 2008 VCAA letter, the Veteran was provided notice of the criteria necessary for reopening a previously denied claim.  In addition, he was informed of the reason for his prior denial of service connection in the RO's October 2007 rating decision.  VA has therefore substantially fulfilled its specific duties to notify with regard to the Veteran's claim to reopen.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and records of VA treatment from the Fort Meade, Hot Springs, and Phoenix VAMCs.  Additionally, the Veteran was provided a proper VA medical opinion in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

	(CONTINUED ON NEXT PAGE)










ORDER

New and material evidence having not been received, reopening of the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for additional right knee pain and instability incurred as a result of surgery performed at the Fort Meade VA Medical Center (VAMC) on September 12, 2006 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


